DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6 of the Remarks, filed 02/19/2021, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to distinctly claim the subject matter which the inventor(s) or the applicant regards as the invention have been fully considered and are persuasive.  The rejection of claim 5, now cancelled, has been withdrawn. 
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:
Claim 4 recites the term “the upper pan” in line 1. It appears that this term has a minor typographical error and it’s in intended for the ‘upper part’ of the wearable fabric recited in claim 1. 
Claim 9 recites the term “the one or more physiological signals” in line 3. Its immediate parent claim 6 recites sensor(s) configured to sense ‘one or more health signals.’ Although the sensed health signals are physiological parameters, the claim language is required to be consistent for specific structures or functions.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al., Pub. No. U.S. 2017/0172516 (hereinafter “Banet”) in view of Bonomi et al., Pub. No. U.S. 2016/0029953 (hereinafter “Bonomi”).
Regarding claims 1, 3, 4 and 6, Banet discloses a wearable device adapted to monitor a user’s health (see Figs. 3A – 3B), the device comprising: 
at least one set of electrodes configured to measure vital signs along with hemodynamic parameters/ thoracic electrical bio-impedance of the user’s body (see the abstract, Pars. 0002, 0025, 0037, 0100), comprising: at least two first electrodes comprising a first voltage sensing electrode and first current injecting electrode; and at least two second electrodes comprising a second voltage sensing electrode and a second current injecting electrode (see Figs. 10 - 10A, Pars. 0033, 0096, and claim 22).
Banet further teaches that, in some embodiments, the device includes reusable electrodes made from a conductive fabric or elastomer (see Par. 0133). However, although Banet discloses the device is configured to be worn on an upper part of the user’s torso and the electrodes can be made from conductive fabric, he does not teach that the electrodes are formed on a wearable fabric as claimed (note: in this Office Action, the term ‘textrode’ recited in the claims is treated as a textile electrode or an electrode formed from a conductive fabric). Banet further teaches that it’s preferred to disguise the device as a piece of wearable conventional jewelry or to match a particular article of clothing (see Pars. 0030, 0072). Bonomi textile electrodes/textrodes configured to measure thoracic electrical bioimpedance of a user’s body (see Par. 0007). Bonomi further teaches that the textrodes are integrated into an item of clothing, a harness or a chest belt (see Fig. 3, and Pars. 0038 – 0039, 0042). Hence, at the time of the applicant’s invention, it would have been one of ordinary skill in the art to modify Banet in view of Bonomi to fabricate the electrodes/textrodes on a wearable fabric. Since the device is configured for the user to wear it for extended period of time, forming the electrodes into a wearable fabric would improve the esthetic appeal of the device, which may make the user more likely to wear as described by Benet. 
Regarding claim 7, Benet teaches that the one or more sensors comprises a hemodynamic sensor, wherein the hemodynamic sensors comprise at least one of electrocardiogram (ECG) sensor, one temperature sensor, and a thoracic sensor (see the abstract, and Pars. 0027, 0033).
Regarding claim 8, the one or more health signals/parameters comprises at least one of respiratory rate, blood pressure, oxygen saturation level, patient’s temperature, and thoracic impedance (see the abstract).
Regarding claims 9 and 10, the device further comprises a microprocessor operatively coupled to the wearable device, and configured to obtain and process the one or more physiological signals sensed by the corresponding one or more sensors as claimed (see Fig. 8 and Pars. 0033, 0084).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Bonomi as applied to claims 1, 3, 4, and 6-10 above, and further in view of Birnbaum et al., Pub. No. U.S. 2006/0135863 (herein after “Birnbaum”).
Neither Banet nor Bonomi, described above, teaches a wearable fabric designed as a vest, shirt, T-shirt, jacket, bra, or top as claimed. However, technique of disposing physiological parameters sensors into wearable fabric designed as a vest, T-shirt, tank top, or bra is well known in the art. Birnbaum discloses such wearable fabric (see Fig. 2-6). Hence, at the time of the applicant’s invention, it would have been an obvious design choice to one of ordinary skill in the art to modify Banet in view of Birnabaum to form/dispose the one or more physiological signals monitoring sensors into wearable garment/fabric designed as a vest, shirt, T-shirt, jacket, bra, or top as presently claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following references:
Tran et al., Pub. No. U.S. 2020/0008299, disclose a flexible printed circuit apparatus for medical use including measuring thoracic bioimpedance (see Par. 0289), the apparatus comprising a plurality of electrodes mounted on a wearable fabric or cloth substrate (see Fig. 5C and Pars. 0172), wherein the electrodes include at least one or more voltage sensing electrode and at least one or more current injecting electrodes adapted to inject current to a user’s body/skin (see 0096, 0286 -0289, 0297, 0308).
Freeman et al., Pub. No. U.S. 2019/0298987, discloses a cardiac monitoring and treatment device comprising a plurality of electrodes disposed or integrated into a wearable garment such as a vest (see the abstract, Figs. 1-6, and Pars. 0008, 0009, 0162, 0262).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 29, 2021